NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ionic Liquids as Antistatic Additives
Ionic liquids are reported in the prior art to function as antistatic agents in thermoplastic polymer compositions.  For example, Juliusz Pernak et al., New Ionic Liquids and Their Antielectrostatic Properties, 40 Ind. Eng. Chem. Res 2379-83 (2001) (“Pernak”) describes the antistatic properties of various imidazolium ionic liquids in polyethylene films (see Abstract).  Similarly, US 2016/0289375 (“Nakamura”) describes example compositions containing a methylimidazolium ionic liquid in a polypropylene resin (¶ 199 and Table 1) and includes a long list of final uses that include uses in speakers and lighting equipment (¶ 134).  Neither Pernak nor Nakamura describe the use of cellulose in a thermoplastic composition together with an ionic liquid or describe the production of any specific examples of the molded articles recited by claim 1.
The original disclosure in the present case does not appear to describe or disclose the antistatic function of ionic liquids in thermoplastic polymer compositions.
Response to Applicant’s Amendment
In the amendment dated July 7, 2022, applicant incorporated a portion of former claim 9 into independent claim 1 and canceled claim 9.  Applicant also canceled claim 5 and added new claims 10 and 11.  In view of the amendment and applicant’s remarks, all claim rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is considered to be US 2005/0288484 (“Holbrey”).  The teachings of Holbrey are discussed in the Office Action dated March 15, 2022.  Holbrey does not teach a molded article that is a lamp body, a speaker unit, a connection box, a connector, or a pulley.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the polyacrylonitrile composition of Holbrey into one of the molded articles recited by claim 1 with a reasonable expectation of success.
The three non-statutory double patenting rejections set forth in the Office Action dated March 15, 2022, are withdrawn because the claims of the conflicting applications do not teach or suggest any of the specific molded articles recited by present claim 1.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767